Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 03/28/2022. Claims 1-2, 4-14 and 16-20 are currently pending. Claims 3, 15, 21 and 22 are canceled.

Priority
Current application, US Application No.16/387,672, filed 04/18/2019 claims Priority from Provisional Application 62659413, filed 04/18/2018.

Response to Amendment/Remarks/Arguments
Amendment accompanied with persuasive argument (see pg. 15 line 1 – line 11 form the bottom) together with examiner’s further amendment (see below) is sufficient to overcome previous rejections under 35 USC 101 as the amended claims show integration of judicial exception into a practical application by providing improvements to another technology (seismic data analysis technologies) or technical field (oil and gas industry).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Gibson on 05/02/2022.
The application has been amended as follows:

1. (Currently Amended) A method comprising:
a) generating a seismic wave in a subsurface formation using a source;
b) receiving the seismic wave at a receiver, and providing seismic data responsive to the seismic wave;
c) picking a current set of first breaks in the seismic data;
d) creating a current velocity model based on the current set of first breaks;
e) calculating long- and short-wavelength statics based on the current velocity model and the current set of first breaks;
f) comparing a quality control indicator of the long- and short-wavelength statics to a threshold to determine whether the statics are sufficiently optimized;
responsive to determining that the statics are not sufficiently optimized in step f):
identifying an invalid first break of the current set of first breaks;
removing the invalid first break from the current set of first breaks;
picking a second set of first breaks in the seismic data;
adding the second set of first breaks to the -mu set of first breaks to generate a new set of first breaks;
creating a new velocity model based on the new set of first breaks and a statics constraint; and 
returning to step e) with the generated new set of first breaks being the current set of first breaks, and the new velocity model being the current velocity model; and
responsive to determining that the statics are sufficiently optimized in step f),
	providing the current velocity model as an output; and
assessing a presence of hydrocarbons or minerals in a reservoir in earth based on the velocity model provided as an output.
    
2. (Previously Presented) The method of claim 1, wherein the source is a first source, wherein the receiver is a first receiver, and wherein identifying the invalid first break comprises:
	determining a reciprocal travel time difference exceeds a first threshold, wherein the reciprocal travel time difference is a first difference between a first travel time from the first source to the first receiver and a second travel time from the first receiver to the first source, wherein the first source and the first receiver are associated with the invalid first break;
	determining a root-mean-square (RMS) travel time difference exceeds a second threshold, wherein the RMS travel time difference is a second difference between the first travel time and a third travel time, wherein the third travel time is from a second source to a second receiver, wherein a first offset between the first and the second sources is approximately equal to a second offset between the first and second receivers;
	or determining a third difference between a theoretical travel time associated with the invalid first break and a measured travel time associated with the invalid first break exceeds a third threshold. 

3. (Cancelled). 

4. (Previously Presented) The method of claim 2, wherein the current set of first breaks comprises multiple first breaks, wherein the invalid first break is a first invalid first break, and the method comprising, 
responsive to determining that the statics are not sufficiently optimized in step f):
	identifying a second invalid first break of the current set of first breaks;
	removing the second invalid first break from the current set of first breaks;
	picking a third set of first breaks in the seismic data; and 
	adding the third set of first breaks to the current set of first breaks to generate the new set of first breaks.

5. (Previously Presented) The method of claim 2, comprising:
	picking a third set of first breaks in the seismic data, wherein the third set of first breaks comprises a different number of first breaks than the current set of first breaks. 

6. (Previously Presented) The method of claim 1, further comprising applying the statics to the current set of first breaks to determine whether the statics are sufficiently optimized. 

7. (Previously Presented) The method of claim 5, wherein no first breaks in the current set of first breaks are in the third set of first breaks.

8. (Currently Amended) A method comprising:
a) generating a seismic wave in a near-surface velocity formation using a source;
b) receiving the seismic wave at a receiver, and providing seismic data responsive to the seismic wave;
c) picking a current set of first breaks in the seismic data;
d) creating a current velocity model based on the current set of first breaks using a first-arrival or refraction tomographic imaging method;
e) calculating long- and short-wavelength statics based on the current velocity model and the current set of first breaks;
f) comparing a quality control indicator of the long- and short-wavelength statics to a threshold to determine whether the statics are sufficiently optimized;
responsive to determining that the statics are not sufficiently optimized in step f):
applying a sum of the long-wavelength statics and the short-wavelength statics to the current set of first breaks to generate a new set of first breaks based on the current velocity model;
creating a new velocity model based on the new set of first breaks and a statics constraint; and
returning to step e) with the generated new set of first breaks being the current set of first breaks, and the new velocity model being the current velocity model; and
responsive to determining that the statics are sufficiently optimized in step f),
	providing the current velocity model as an output; and
assessing a presence of hydrocarbons or minerals in a reservoir in earth based on the velocity model provided as an output.

9. (Previously Presented) The method of claim 8, further comprising, responsive to determining that the statics are not sufficiently optimized in step f): adding a second set of first breaks to the current set of first breaks to generate the new set of first breaks, wherein the current set of first breaks comprises a first first break, wherein the second set of first breaks comprises a second first break, and wherein the current set of first breaks does not include the second first break. 

10. (Original) The method of claim 9, wherein the second set of first breaks further comprises the first first break. 

11. (Previously Presented) The method of claim 8, wherein creating the current velocity model or the new velocity model comprises one or more selected from a group consisting of:
	a refraction delay-time method, 
	a refraction travel time migration, 
	a generalized linear inversion method, 
	a first-arrival travel time tomography, 
	a joint travel time and waveform tomography method, 
	a waveform inversion, and 
	a waveform envelope inversion. 

12. (Previously Presented) The method of claim 8, further comprising:
	identifying an invalid first break of the current set of first breaks;
	determining the source or the receiver that caused the invalid first break; and
	applying a shot similarity theorem to correct data related to the one of the source or the receiver that caused the invalid first break. 

13. (Currently Amended) A system comprising:
	a source configured to generate a seismic wave in an earthen formation;
	a receiver configured to receive the seismic wave and to provide seismic data responsive to the seismic wave;
	a processor coupled to the receiver;
	a memory coupled to the processor and configured to store a program that, when executed by the processor, causes the processor to be configured to:
	a) receive the seismic wave at a receiver, and providing seismic data responsive to the seismic wave;
	b) pick a current set of first breaks in the seismic data;
	c) create a current velocity model based on the current set of first breaks;
	d) calculate long- and short-wavelength statics based on the current velocity model and the current set of first breaks;
	e) compare a quality control indicator of the long- and short-wavelength statics to a threshold to determine whether the statics are sufficiently optimized;
responsive to determining that the statics are not sufficiently optimized in step e):
determine a first break of the current set of first breaks is invalid;
remove the invalid first break from the current set of first breaks;
	pick a second set of first breaks in the seismic data;
	add the second set of first breaks to the current set of first breaks to generate a new set of first breaks;
	create a new velocity model based on the new set of first breaks and a statics constraint; and 
	return to step d) with the generated new set of first breaks being the current set of first breaks, and the new velocity model being the current velocity model; and 
responsive to determining that the statics are sufficiently optimized in step e),
	provide the current velocity model as an output; and
assess a presence of hydrocarbons or minerals in a reservoir in earth based on the velocity model provided as an output.
 

14. (Previously Presented) The system of claim 13, wherein the source is a first source, wherein the receiver is a second receiver, and wherein the program, when executed by the processor, causes the processor to be configured to determine the first break in the current set of first breaks is invalid by:
	determining a reciprocal travel time difference exceeds a first threshold, wherein the reciprocal travel time difference is a first difference between a first travel time from the first source to the first receiver and a second travel time from the first receiver to the first source, wherein the first source and the first receiver are associated with the first break;
	determining a root-mean-square (RMS) travel time difference exceeds a second threshold, wherein the RMS travel time difference is s second difference between the first travel time and a third travel time, wherein the third travel time is from a second source to a second receiver, wherein a first offset between the first and the second sources is approximately equal to a second offset between the first and second receivers;
	or determining a third difference between a theoretical travel time associated with the first break and a measured travel time associated with the first break exceeds a third threshold. 

15. (Cancelled). 

16. (Previously Presented) The system of claim 14, wherein the program, when executed by the processor, further causes the processor to be configured to determine the second set of first breaks is invalid. 

17. (Previously Presented) The method of claim 5, further comprising correcting for misplacement of the first source, the second source, the first receiver, or the second receiver using the velocity model to determine statics for multiple domains. 

18. (Previously Presented) The method of claim 17, wherein the multiple domains comprise one or more of a Common Shot Gather domain, a Common Receiver Gather domain, a Common-Midpoint Panel domain, or a Common-Offset Gather domain. 

19. (Previously Presented) The method of claim 8, further comprising:
	determining that the long- and short-wavelength statics do not minimize surface derivatives of the current set of first breaks;
determining that one of the source or the receiver causes a geometry error;
	calculating a correction for the source or the receiver that causes the geometry error;
	and applying the correction to the source or the receiver to correct the geometry error. 

20. (Previously Presented) The system of claim 13, wherein the program, when executed by the processor, further causes the processor to be configured to:
	identify a geometry error based on the invalid first break;
	pick a third set of first breaks based on a time window of the seismic data, wherein the time window is based on the velocity model and corrects for the geometry error associated with the invalid first break; and 
	add the third set of first breaks to the current set of first breaks. 

21. (Cancelled) 

22. (Cancelled)

Allowable Subject Matter
	Claims 1-2, 4-14 and 16-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
As per claims 1 and 13, the closest prior art of record, Colombo (US 20170176617 A1), Tondi (R. Tondi and R. D. Franco, "Accurate assessment of 3D crustal velocity and density parameters: Application to Vesuvius data sets", Physics of the Earth and Planetary Interiors 159 (2006) 183-201), Lam bare (US 20150346367 A1), Li (US 20170218757 A1) and Craft (US 20150168576 A1), either singularly or in combination, fail to anticipate or render obvious limitations “c) picking (or pick) a current set of first breaks in the seismic data; d) creating (or create) a current velocity model based on the current set of first breaks; e) calculating (or calculate) long- and short-wavelength statics based on the current velocity model and the current set of first breaks; f) comparing (or compare) a quality control indicator of the long- and short-wavelength statics to a threshold to determine whether the statics are sufficiently optimized; responsive to determining that the statics are not sufficiently optimized in step f):”, and “picking (or pick) a second set of first breaks in the seismic data; and adding (or add) the second set of first breaks to the first set of first breaks” in combination with other limitations.

Colombo discloses 
	A method comprising: (a new and improved computer implemented method, The arrival times of the first break dataset [0014])
	receiving seismic data; (seismic survey data … obtained from records of seismic detector [0014])
	picking a set of first breaks based on the seismic data; (picking processing 100 begins with an initial or starting first break dataset [0079, Fig. 4])
	determining a first first break in the set of first breaks is invalid; (during the analysis by computer processing in Step 116, the mean and standard deviation is evaluated for each bin, outliers [0080])
	removing the first first break from the set of first breaks; (outliers are rejected based on a defined standard deviation threshold as shown in FIG. 2C [0080, Fig. 2C])
	picking a second first break based on the seismic data;
	adding the second first break to the set of first breaks. (adjusting or reforming of the first break dataset 108 [0080, Fig. 4]).

However, Colombo does not distinguish the first set and the second set as argued by the applicant (see pg. 12 line 12 – pg. 13 line 13) in the argument filed 07/29/2021. Colombo rather adjust or reform the first set of  first breaks instead of adding second set of first breaks to the first set and Colombo is silent regarding “picking a second set of first breaks in the seismic data; and adding the second set of first breaks to the first set of first breaks”.

The rest of the closest prior art references are silent regarding the allowed limitation.

As per claim 8, the closest prior art of record, Colombo, Tondi, Lambare, Li and Craft, either singularly or in combination, fail to anticipate or render obvious limitations “determining that the long- and short-wavelength statics do not minimize the surface derivatives” and “adding a second set of first breaks to the first set of breaks” with the same reason as explained in claim 1 above.

As per claims 2, 4-7, 9-12, 14 and 16-20, claims are also allowed because base claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865